Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 05, 2016

The Court of Appeals hereby passes the following order:

A16D0478. LANA RICHARD v. DIDIER RICHARD.

      Lana Richard and Didier Richard divorced in 2010. Lana Richard later filed
a “Petition to Resolve Contestable Issue and Request the Issuance of a Valid Divorce
Decree,” in which she complained that the parties’ divorce decree had failed to
address the distribution of certain bank accounts. The trial court dismissed the
petition, and Lana Richard now seeks discretionary review in this Court. We,
however, lack jurisdiction.
      The Supreme Court of Georgia has jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const.
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008); see also Todd v. Todd, 287 Ga. 250 (703 SE2d 597) (2010). Because the
underlying subject matter of this application is divorce, it is hereby TRANSFERRED
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             08/05/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.